EXHIBIT 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (File Nos. 333-193118 and 333-202839) of Enzymotec Ltd. of our report dated March 3, 2016, relating to the consolidated financial statements of Enzymotec Ltd., which appears in this Form 20-F. Tel-Aviv, Israel /s/ Kesselman & Kesselman March 3, 2016 Kesselman & Kesselman Certified Public Accountants (lsr.) A member firm of PricewaterhouseCoopers International Limited
